 1   NICHOLAS A.TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
     SUSAN CUSHMAN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South
 4   Suite 1100
     Las Vegas, Nevada 89101
 5   702-388-6311
     702-388-5087 (fax)
 6   Susan.cushman@usdoj.gov
     Attorney for the Plaintiff
 7                      UNITED STATES DISTRICT COURT
 8                           DISTRICT OF NEVADA
                                                   -oOo-
 9
     UNITED STATES OF AMERICA,                       )
                                                     )   Case No.: 2:18-cr-0378-APG-VCF
10                                                   )
                        Plaintiff,
                                                     )   STIPULATION TO CONTINUE
11                                                   )   MOTIONS HEARING
              vs.                                    )   (First Request)
12                                                   )
     CHANNON SOMEE,                                  )
13                                                   )
                        Defendant.                   )
                                                     )
14                                                   )
15                  IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS

16   A. TRUTANICH, United States Attorney; SUSAN CUSHMAN, Assistant United States

17   Attorney, counsel for the United States of America and SUNETHRA MURALIDHARA,

18   Esq., counsel for defendant SOMEE:

19                  THAT THE MOTIONS HEARING SCHEDULED FOR December 10, 2019,

20   be vacated and continued to December 17, 2019 at 1:30 p.m.

21      1.          Counsel for defendant SOMEE and counsel for the government are both

22   unavailable on December 10, 2019.

23       2.         Both counsel agree to the continuance.

24       3.         Defendant SOMEE is detained and agrees to the continuance.
 1       4.        Additionally, denial of this request for continuance could result in a miscarriage

 2   of justice.

 3       5.        The additional time requested by this Stipulation is excludable in computing the

 4   time within which the trial herein must commence pursuant to the Speedy Trial Act, Title

 5   18, United States Code Section 3161(h)(7)(D) because the defendant has filed pretrial

 6   motions which are pending before Court.

 7       6.        This is the first request to continue the motions hearing.

 8         DATED this 25th day of November, 2019.

 9                                                  Respectfully submitted,

10                                                  NICHOLAS A. TRUTANICH
                                                    United States Attorney
11
                                                    /s/ Susan Cushman
12                                                  SUSAN CUSHMAN
                                                    Assistant United States Attorney
13

14                                                  /s/ Sunethra Muralidhara
                                                    SUNETHRA MURALIDHARA, Esq.
15                                                  Counsel for Defendant SOMEE

16

17

18

19

20

21

22

23

24
                                                   2
 1

 2                       UNITED STATES DISTRICT COURT
 3                            DISTRICT OF NEVADA
 4
     UNITED STATES OF AMERICA,                          )
 5                                                      )   Case No.: 2:18-cr-0378-APG-VCF
                       Plaintiff,                       )
                                                        )   STIPULATION TO MOTIONS
 6                                                      )   HEARING
            vs.                                         )   (First Request)
 7                                                      )
     CHANNON SOMEE,                                     )
 8                                                      )
                       Defendant.                       )
 9                                                      )
                                                        )
10
                                                FINDINGS OF FACT
11
            Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12
     Court finds that:
13
                  1.      Counsel for defendant SOMEE and counsel for the government are both
14
     unavailable on December 10, 2019.
15
                  2.     Both counsel agree to the continuance.
16
                  3.     Defendant SOMEE is detained and agrees to the continuance.
17
                  4.      Based upon continuity of counsel and effective preparation, denial of this
18
     request for a continuance would deny the parties herein sufficient time and opportunity to
19
     effectively and thoroughly prepare for The motions hearing in this case, taking into account
20
     the exercise of due diligence. Denial of this request would result in a miscarriage of justice.
21
                  5.      The additional time requested by this Stipulation is excludable in computing
22
     the time within which the trial herein must commence pursuant to the Speedy Trial Act,
23

24
                                                    3
 1   Title 18, United States Code Section 3161(h)(1)(D) because the defendant has filed pretrial

 2   motions which are pending before this Court.

 3             6. This is the first request to continue the motions hearing.

 4          For all of the above-stated reasons, the end of justice would best be served by a

 5   continuance of the hearing date.

 6                                             ORDER

 7          IT IS ORDERED that the motions hearing currently scheduled for December 10,

 8   2019, be vacated and continued to December 17, 2019, at the hour of 1:30 p.m.

 9          DATED this 2nd day of December, 2019.

10

11                                              ______________________________________
                                                UNITED STATES MAGISTRATE JUDGE
12

13
          The U.S. Marshal is directed to transport defendant to and from the hearing.
14

15

16

17

18

19

20

21

22

23

24
                                                4
